 1                                                                    FILED
                                                           CLERK, U.S. DISTRICT COURT
 2
 3                                                               FEB ! 1 2019
 4                                                        CENTRAL DIST
                                                          EASTERN DIVIS
                                                                          F CALIFORNIA
                                                                            6Y DEPUTY

 5
 6
 7
 8                               UNITED STATES DISTRICT.COURT
 9                             CENTRAL,DISTRICT OF CALIFORNIA
                                                                                         J
10
     UNITED STATES OF AMERICA,                       Case No.: ~. ~~~'~," ~a~
11
                           Plaintiff,                 ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                   v.      .                          PROCEEDINGS
13                                                   (FED. R. CRIM.P. 32.1(a)(6); 18
14
                    ~~ ~,~~                           U.S.C. § 3143(a)(1))
                           Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~~"'`~ ~`'~                District of

18    C•,(,`Y~~,•~/~for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~      The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (~         information in the Pretrial Services Report and Recommendation
26           (~)        information in the violation petition and reports)
27           (
             '~         the defendant's nonobjection to detention at this time
28           ()         other:


                                                 1
F




     1             and/ or
    2 B.(~         The defendant has not met his/her burden of establishing by clear and
    3              convincing evidence that he/she is not likely to pose a danger to the
    4              safety o~ any other person or the community if released under 18 U.S.C.
     5             § 3142(b) or (c). This finding is based on the following:
    6             (b     information in the Pretrial Services Report and Recommendation
     7            (~     information in the violation petition and reports)
     8            (~     the defendant's nonobjection to detention at this time
     r~•          () other:
    10
    11     IT THEREFORE YS ORDERED that the defendant be detained pending the further
    12 revocation proceedings.
    13
    14 Dated: ~~i(O~v~-~I ~ ~~ 2p~~
    15                                                United States Magistrate Judge

    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
